IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

GREGORY JENKINS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-1935

STATE, DEPARTMENT OF
REVENUE, CHILD SUPPORT
ENFORCEMENT PROGRAM
AND VONSHEKA SMITH,

      Appellees.

_____________________________/

Opinion filed July 11, 2016.

An appeal from an order of the State of Florida, Department of Revenue, Child
Support Enforcement Program.
Ann Coffin, Director.

Gregory Jenkins, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and William H. Branch, Assistant Attorney
General, Tallahassee, for Appellee, State of Florida, Department of Revenue.




PER CURIAM.

      DISMISSED.

WOLF, B.L. THOMAS, and OSTERHAUS, JJ., CONCUR.